Citation Nr: 1235163	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-06 007	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals trauma, lumbar region, strain and myositis, DL ("low back disability"), currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied a rating higher than 20 percent for the service-connected lumbar spine disability.  During the pendency of the appeal, in a June 2010 rating decision, the RO increased the rating for the Veteran's lumbar spine disability from 20 to 40 percent, effective from March 19, 2010.  

FINDING OF FACT

On June 25, 2010, prior to the promulgation of a decision in the appeal, the Veteran apprised VA that he construed a June 2010 rating decision as total (complete) grant of his pending appeal.  


CONCLUSION OF LAW

As the Veteran has expressed complete satisfaction with the rating assigned to his low back disability, there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); AB v. Brown, 6 Vet. App. 35 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, as the Veteran has expressed his total satisfaction with his pending appeal, there remain no allegations of errors of fact or law for appellate consideration.  

By way of history, following receipt of a Statement of the Case in February 2009, the Veteran filed a substantive appeal later that same month, appealing the issue of a rating higher than 20 percent for the service-connected lumbar spine disability.  The RO subsequently issued a rating decision in June 2010 that increased the rating for the Veteran's lumbar spine disability from 20 to 40 percent, effective from March 19, 2010.  He was also assigned a total disability evaluation based on individual unemployability.  

Shortly thereafter, in a statement submitted on June 25, 2010, the Veteran submitted a signed, written statement indicating his complete satisfaction with the rating assigned for his low back disorder.  Specifically, the Veteran stated that "I agree with the decision assigning a 40 percent to my lumbar condition (previously rated at 20 percent).  I am hereby accepting the decision as a total [italics added for emphasis] grant related to my pending appeal."  Veteran's statement, dated on June 25, 2010.  

Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A rating greater than the presently assigned 40 percent rating for the Veteran's back disability is available.   However, and rather crucially, the Veteran has expressed his clear satisfaction with the presently assigned 40 percent rating.  The holding in AB is no longer applicable.

The Board acknowledges that a September 2012 Informal Hearing Presentation and November 2011 VA Form 646 continue to list the issue on appeal as involving a claim for a higher rating for low back disability.  No reference to the Veteran's earlier statement-effectively withdrawing this issue from appeal.  Moreover, aside from listing the issue, no substantive arguments addressing the increased rating claim were proffered.  Neither of these documents convey the notion that the Veteran changed his mind and wishes to continue with his appeal.

In sum, no allegations of error of fact or law remain for appellate consideration with respect to any of the issue on appeal.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


